PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BURK et al.
Application No. 15/600,479
Filed: 19 May 2017
For: MICROORGANISMS AND METHODS FOR THE BIOSYNTHESIS OF FUMARATE, MALATE, AND ACRYLATE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed December 14, 2021, requesting withdrawal of the holding of abandonment of the above-identified application, and the petition under 37 CFR 1.182, filed December 14, 2021, requesting the Office consider the aforementioned petition under 37 CFR 1.181 on an expedited basis.

The petition under 37 CFR 1.182 is granted.

The petition under 37 CFR 1.181 is granted.

According to the Notice of Abandonment, mailed November 22, 2021, this application was held abandoned due to applicant’s alleged failure to timely file a proper reply to the final Office action, mailed November 25, 2020. The November 22, 2021 Notice of Abandonment states no reply was received.

Petitioner asserts the Notice of Abandonment was prematurely issued, and the application is not abandoned. The Office concurs.

A final Office action was mailed on November 25, 2020. On May 14, 2021, applicant filed a petition for a three month extension of time with $740 fee and a Notice of Appeal with $420 fee. 

Per 37 CFR 41.37 and MEP 1205.01, the two month period to file an Appeal Brief, or other appropriate submission, after the filing of a Notice of Appeal is extendable up to 5 months. Therefore, when the November 22, 2021 Notice of Abandonment was mailed, there was still time to file an appropriate follow up submission to the May 14, 2021 Notice of Appeal.

Per 37 CFR 1.114(b), prosecution in an application is closed if an application under appeal. 
On December 14, 2021, applicant filed a petition for a five month extension of time with $1580 fee and a RCE with $1000 fee and an amendment and IDS as the required submission.
The five month extension of time and the RCE were timely filed, and the RCE is a proper follow-up submission to the Notice of Appeal, filed May 14, 2021.

In light of the above discussion, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is granted, the holding of abandonment is withdrawn, and the November 22, 2021 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.
The application file is being referred to Technology Center A.U. 1656’s technical support staff for processing the RCE, filed December 14, 2021, and for the examiner of record’s consideration of the amendment and IDS filed with the RCE on December 14, 2021.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET